Per curiam-.

We are clearly of opinion that this action cannot be maintained. There is no moral obligation which binds a town to support its poor-inhabitants. Our whole system of poor laws is founded upon the provisions of our statutes. No action can be maintained against any town for the support of a pauper, unless it be given by statute. But we have no statute that gives an action to an individual against a town for the support of a pauper. Persons standing in need of relief are to be supported by the overseers of the poor in the town where they happen to be. 1 Laws 359, 360.-— And in case they are not settled there, an action is given to *53such town against the town in which they have a settlement. Should a town employ an individual to take care of a pan-per, he might, without .doubt, have an action against the town in such case, but it must be founded on the special contract. In Massachusetts, if the overseers of the poor, upon application made to them, neglect or refuse to relieve a pauper an individual may relieve and Stave an action against the town. But this is by a special provision of their statute. 12 Mass. Rep. 333. Mitchel vs. Cornville.

Verdict set aside and plaintiff nonsuit.